SUMMARY ORDER
Petitioner Shabbir Ahmad seeks review of the June 8, 2012 decision of the BIA affirming the July 1, 2010 decision of Immigration Judge Helen Sichel, which denied Ahmad’s applications for asylum, withholding of removal, and relief pursuant to the Convention Against Torture. In re Shabbir Ahmad, No. A078 534 636 (B.I.A. June 8, 2012), aff'g No. A073 534 636 (Immig. Ct. N.Y. City July 1, 2010). We assume the parties’ familiarity with the underlying facts and procedural history.
The petition for review is DENIED for substantially the same reasons stated by the BIA in its decision.